Order entered November 15, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01297-CV

                   IN THE INTEREST OF M.K. AND V.G., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30160-2017

                                            ORDER
       This is an accelerated appeal in a parental termination case filed by the Department of

Family and Protective Services. See TEX. R. APP. P. 28.4. The clerk’s and reporter’s records

have been filed, and appellant’s brief is currently due December 2, 2018.

       The clerk’s record reflects appellant is indigent and that the trial court appointed Mark

Heidenheimer to represent appellant at trial. The record further reflects the trial court “released”

Mr. Heidenheimer from further representation of appellant on November 5, 2018. However, the

record does not include appellant’s contact information and does not reflect appellant, who is

presumed to remain indigent through any appeals absent changed circumstances, has been

appointed appellate counsel. See In re P.M., 520 S.W.3d 24, 26 (Tex. 2016) (citation omitted).

       Accordingly, we ORDER the trial court to appoint counsel to represent appellant on

appeal and to transmit to this Court, no later than November 26, 2018, a supplemental clerk’s
record containing the order of appointment. For purposes of notification, Mr. Heidenheimer

shall remain in our records as appellant’s counsel.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Angela Tucker, Presiding Judge of the 199th Judicial District Court; Collin County District Clerk

Lynne Finley; and counsel, including Mr. Heidenheimer.

       We ABATE the appeal, including the deadline to file appellant’s brief, to allow the trial

court an opportunity to comply with this order. It shall be reinstated no later than November 30,

2018. Upon reinstatement, the deadline for filing appellant’s brief shall be reset.




                                                      /s/    DAVID EVANS
                                                             JUSTICE